 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT


      EMPLOYMENT AGREEMENT (the "Agreement") dated as of July 01, 2009 by and
between SpeechSwitch, Inc., Inc., a New Jersey corporation with an address at 6
Minneakoning Road, Flemington, NJ 08822 (the "Company"), and Kenneth P. Glynn,
having an address of 6 Minneakoning Rd, New Jersey 07920 (the "Employee").


                             W I T N E S S E T H


      WHEREAS, the Company desires that Employee be employed by it and render
services to it, and Employee is willing to be so employed and to render such
services to the Company, all on the terms and subject to the conditions
contained herein.


      NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt
sufficiency of which is hereby acknowledged, the parties agree as follows:


      1.    Employment
             -----------------
      Subject to and upon the terms and conditions contained in this Agreement,
the Company hereby employs Employee, for the period set forth in Paragraph 2
(subject to the terms and conditions of this Agreement), to render the services
to the Company, its affiliates and/or subsidiaries described in Paragraph 3.


      2.    Term
             -------
      Employee's term of employment under this Agreement shall commence on July
1, 2009 (the "Commencement Date") and shall continue for a period terminating on
June 30, 2010 (the "Expiration Date"), unless earlier terminated under the terms
and conditions herein (the "Employment Term").


      3.    Duties
             --------
     (a) The Employee agrees that he will serve the Company faithfully and to
the best of his ability as the President and the Chief Executive Officer of the
Company, subject to the general supervision of the Board of Directors of the
Company. Employee shall be based in the Company's offices in New Jersey.


     (b) Employee agrees to abide by all By-Laws and policies of the Company
promulgated from time to time by the Company.


      4.    Services and Best Efforts
             ---------------------------------
      Employee shall devote his attention, best efforts and ability of the
service to the Company, its affiliates and subsidiaries during the term of this
Agreement.










      5.    Compensation
             -------------------
     (a) Base Salary. Commencing on the Commencement Date, the Employee shall
receive an annual salary, payable semi-monthly during the Employment Term, in
the amount of Ninety-Six Thousand Dollars ($96,000), subject to all required
federal, state and local payroll deductions. The Employee's base salary shall be
increased on each anniversary of the Commencement Date as deemed appropriate by
the Board of Directors of the Company.
 
 
 
34

--------------------------------------------------------------------------------

 

 
     (b) Incentive Compensation.
 

  (i)  For annual recorded and collected revenues of the Company in excess of
Three Hundred Thousand Dollars ($300,000), but not exceeding Two Million Dollars
($2,000,000), the Employee shall receive additional annual incentive
compensation equal to seven and one-half percent (7 1/2%) of the total annual
revenues of the Company.         (ii)  For annual recorded and collected
revenues of the Company in excess of Two Million Dollars ($2,000,000), the
Employee shall receive additional annual incentive compensation, in addition to
the incentive compensation referred to in clause (d) (i), equal to three and
one-half percent (3 1/2%) of total annual revenues of the Company in excess of
two million dollars         (iii)  Notwithstanding the above, should the pre-tax
profit margin fall below thirty-five percent (35%), the incentive compensation
payable pursuant to this paragraph shall be reduced by thirty-five percent
(35%).

 
      6.    Business Expenses
             -------------------------
      Employee shall be reimbursed for only those business expenses incurred by
him (a) which are reasonable and necessary for Employee to perform his duties
under this Agreement in accordance with policies established from time to time
by the Company, which shall include and not be limited to: travel, parking,
tools and cell phone calls and (b) for which Employee has submitted vouchers
and/or receipts. The Employee shall be compensated at the rate of $.36 per mile,
or as revised from time to time, pursuant to the Internal Revenue Service's
regulations, for every mile that he drives while on Company business and
utilizing his own vehicle. Additionally, the Employee shall be provided a
notebook computer for business use that the Employee shall return to the Company
upon Termination of this Agreement.


      7.    Employee Benefits
             ------------------------
      The Company shall reimburse the Employee for his actual cost of health
insurance.




      8.    Vacation and Sick Leave
             --------------------------------
      Employee shall be entitled to four (2) weeks of vacation per annum during
the Employment Term, to be taken at such times as may be mutually agreed upon by
the Company and Employee. The Employee shall be entitled to one (1) week of sick
and/or personal leave per annum during the Employment Term.


      9.    Death and Disability
             ---------------------------
     (a) The Employment Term shall terminate on the date of Employee's death, in
which event Employee's salary payable pursuant to Paragraph 5 through the last
day of the month in which the Employee's death did occur shall be paid to his
estate. Employee's estate will not be entitled to any other compensation upon
termination of this Agreement pursuant to this Paragraph 9(a).


     (b) If during the Employment Term, Employee, because of physical or mental
illness or incapacity, shall become substantially unable to perform the duties
and services required of him under this Agreement for a period of forty-five
(45) consecutive days or ninety (90) days in the aggregate, the Company may,
upon at least ten (10) days' prior written notice given at any time after the
expiration of such 45 or 90-day period, as the case may be, to Employee of its
intention to do so, terminate this Agreement as of such date as may be set forth
in the notice. In case of such termination, Employee shall be entitled to
receive his salary payable pursuant to Paragraph 5 through the date of
termination. Employee will not be entitled to any other compensation upon
termination of this Agreement pursuant to this Paragraph 9(b).
 
 
 
35

--------------------------------------------------------------------------------

 
 

 
      10.   Termination
              ----------------


      (a) The Company may terminate the employment of Employee For Cause or
Without Cause during the Employment Term. Upon such termination, except as set
forth herein, the Company shall be released from any and all further obligations
under this Agreement, except that the Company shall be obligated to pay Employee
the unpaid prorated salary pursuant to Paragraph 5 earned or accrued up through
the day on which Employee is terminated.


      (b)  As  used  herein, the term  "Without  Cause"  shall  mean termination
of the  Employee's  employment by the Company for any reason other than For
Cause, Death or Disability.


      (c)  As used herein, the term "For Cause" shall mean:


          (i)    any material breach of this Agreement by Employee that, in the
case of a breach that may be cured or remedied, is not cured or remedied to the
reasonable satisfaction of the Company within 30 days after notice is given by
the Company to Employee, setting forth in reasonable detail the nature of such
breach;


          (ii)   Employee's failure to perform his duties and services hereunder
to the reasonable satisfaction of the Board of Directors or CEO of the Company
that, in the case of any such failure that may be cured or remedied, is not
cured or remedied to the reasonable satisfaction of the Company within 30 days
after notice is given by the Company to Employee, setting forth in reasonable
detail the nature of such failure;


          (iii)  any material act, or material failure to act, by Employee in
bad faith and to the material detriment of the Company; or


          (iv)   commission by Employee of a material act involving moral
turpitude, dishonesty, unethical business conduct, or any other conduct which
significantly impairs the reputation of the Company, its subsidiaries or
affiliates.


         (v)    the conviction of the Employee of a felony, including the plea
of nolo contendere


      11.   Disclosure of Information and Restrictive Covenant
             
--------------------------------------------------------------------
     (a) Employee acknowledges that, by his employment, he has been and will be
in a confidential relationship with the Company and will have access to
confidential information and trade secrets of the Company, its subsidiaries and
affiliates, including, but not limited to, confidential information or trade
secrets belonging or relating to the Company, its subsidiaries, affiliates,
customers and/or clients or proprietary processes or procedures of the Company,
its subsidiaries, affiliates, customers and/or clients. Proprietary processes
and procedures shall include, but shall not be limited to, all information which
is known only to employees of the Company, its respective subsidiaries and
affiliates or others in a confidential relationship with the Company or its
respective subsidiaries and affiliates which relates to business matters.
Confidential information and trade secrets include, but are not limited to,
customer and client lists, price lists, marketing and sales strategies and
procedures, operational and equipment techniques, business plans and systems,
quality control procedures and systems, special projects and technological
research, including projects, research and reports for any entity or client or
any project, research, report or the like concerning sales or manufacturing or
new technology, employee compensation plans and any other information relating
thereto, and any other records, files, drawings, inventions, discoveries,
applications or processes which are not in the public domain (all the foregoing
shall be referred to herein as the "Confidential Information"). Employee agrees
that in consideration of the execution of this Agreement by the Company, he will
not use, or disclose to any third party, any of the Confidential Information,
other than as required to perform his services hereunder or as directed or
authorized by the Company's Board of Directors or President.
 
 
 
36

--------------------------------------------------------------------------------

 
 
      (b)
           (i)    Employee will not, at any time prior to the Expiration Date,
or if the Employee's employment shall terminate prior to the Expiration Date,
then for a period of eighteen (18) months after the Employee ceases to be
employed by the Company, engage in or participate in any business activity,
including, but not limited to, acting as a director, officer, employee, agent,
independent contractor, partner, consultant, licensor or licensee, franchiser or
franchisee, proprietor, syndicate member, or shareholder that operates a
business or activity which competes with any business or activity engaged in by
the Company.


           (ii)   Any time during his employment by the Company or after the
Employee ceases to be employed by the Company, divulge to any persons, firms or
corporations, other than the Company (hereinafter referred to collectively as
"third parties"), or use or allow or cause or authorize any third parties to
use, any such Confidential Information; and


           (iii)  At any time during his employment by the Company and for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, solicit or cause or authorize directly or indirectly to be solicited,
for or on behalf of the Employee or third parties, any business from persons,
firms, corporations or other entities who were at any time within one (1) year
prior to the cessation of his employment hereunder, customers of the Company;
and


            (iv)   At any time during his employment by the Company and for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, accept or cause or authorize directly or indirectly to be accepted, for
or on behalf of the Employee or third parties, any business from any such
customers of this Company; and


            (v)    At any time during his employment by the Company and for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, solicit or cause or authorize directly or indirectly to be solicited
for employment, for or on behalf of the Employee or third parties, any persons
who were at any time within one year prior to the cessation of his employment
hereunder, employees of the Company; and


           (vi)   At any time during his employment by the Company and for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, employ or cause or authorize directly or indirectly to be employed, for
or on behalf of the Employee or third parties, any such employees of the
Company; and


           (vii)  At any time during his employment by the Company and for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, compete with the Company in any fashion or work for, advise, be a
consultant to or an officer, director, agent or employee of or otherwise
associate with any person, firm, corporation or other entity which is engaged in
or plans to engage in a business or activity which competes with any business or
activity engaged in by the Company, or which is under development or in a
planning stage by the Company.


        (c) Employee will not induce or persuade other employees of the Company
to join him in any activity prohibited by Paragraph 11 or 12.


        (d) This Paragraph 11 and Paragraphs 12, 13, 14, 15, 20, 21 and 23 shall
survive the expiration or termination of the Agreement for any reason.
 
 
 
37

--------------------------------------------------------------------------------

 

 
        (e) It is expressly agreed by Employee that the nature and scope of each
of the provisions set forth in Paragraphs 11 and 12 are reasonable and
necessary. If, for any reason, any aspect of these provisions as they apply to
Employee is determined by a court of competent jurisdiction to be unreasonable
or unenforceable, the provisions shall only be modified to the minimum extent
required to make the provisions reasonable and/or enforceable, as the case may
be. Employee acknowledges and agrees that his services are of a unique character
and expressly grants to the Company or any subsidiary, successor or assignee of
the Company, the right to enforce the provisions above through the use of all
remedies available at law or in equity, including, but not limited to,
injunctive relief.


      12.   Company Property
               ------------------------
     (a) Any patents, inventions, discoveries, applications, processes or
designs, devised, planned, applied, created, discovered or invented by Employee
in the course of Employee's employment under this Agreement and which pertain to
any aspect of the Company's or its respective subsidiaries' or affiliates'
businesses shall be the sole and absolute property of the Company, and Employee
shall make prompt report thereof to the Company and promptly execute any and all
documents reasonably requested to assure the Company the full and complete
ownership thereof.


      (b) All records, files, lists, including computer generated lists,
drawings, documents, equipment and similar items relating to the Company's
business which Employee shall prepare or receive from the Company shall remain
the Company's sole and exclusive property. Upon termination of the Employment
Term, or, if earlier, upon demand by the Company, Employee shall promptly return
to the Company all property of the Company in his possession. Employee further
represents that he will not copy or cause to be copied, print out or cause to be
printed out any software, documents or other materials originating with or
belonging to the Company. Employee covenants that, upon termination of his
employment with the Company, he will not retain in his possession any such
software, documents or other materials.


      13.   Remedy
              ----------
      It is mutually understood and agreed that Employee's services are special,
unique, unusual, extraordinary and of an intellectual character giving them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Accordingly, in the event of any breach of this
Agreement by Employee, including, but not limited to, the breach of the
non-disclosure, non-solicitation and non-compete clauses under Paragraphs 11 and
12 hereof, the Company shall be entitled to equitable relief by way of
injunction or otherwise in addition to damages the Company may be entitled to
recover. Nothing herein shall be deemed to restrict any remedy available to
Employee for breach of the Agreement by the Company.


      14.   Representations and Warranties of Employee and the Company
             
------------------------------------------------------------------------------------
      (a) In order to induce the Company to enter into this Agreement, Employee
hereby represents and warrants to the Company as follows: (i) Employee has the
legal capacity and unrestricted right to execute and deliver this Agreement once
to perform all of his obligations hereunder: (ii) the execution and delivery of
this Agreement by Employee and the performance of his obligations hereunder will
not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Employee is a
party or by which he is or may be bound or subject; and (iii) Employee is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services.


      (b) The Company hereby represents and warrants to Employee, as follows:
(i) the execution, delivery, and performance of this Agreement has been duly
authorized by all necessary corporate action of the Company; and (ii) this
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, except that such enforcement may be
subject to any bankruptcy, insolvency, reorganization, fraudulent transfer or
other laws, now or hereafter in effect, relating to or limiting creditors'
rights generally.
 
 
38

--------------------------------------------------------------------------------

 
 
      15.   Notices
              ----------
      All notices given hereunder shall be in writing and shall be deemed
effectively given when mailed, if sent by registered or certified mail, return
receipt requested, addressed to Employee at his address set forth on the first
page of this Agreement, and to the Company at its address set forth on the first
page of this Agreement, Attention: Kenneth P. Glynn, Chairman of the Board, with
a copy to Meritz & Muenz LLP, 2021 O Street, Washington DC 20036, Attention:
Lawrence A. Muenz, or at such address as such party shall have designated by a
notice given in accordance with this Paragraph 15, or when actually received by
the party for whom intended, if sent by any other means.


      16.   Entire Agreement
              -----------------------
      This Agreement constitutes the entire understanding of the parties with
respect to its subject matter and no change, alteration or modification hereof
may be made except in writing signed by the parties hereto. Any prior or other
agreements, promises, negotiations or representations not expressly set forth in
this Agreement are of no force or effect.


      17.   Severability
              ----------------
      If any provision of this Agreement shall be unenforceable under any
applicable law, then notwithstanding such unenforceability, the remainder of
this Agreement shall continue in full force and effect.


      18.   Waivers, Modifications, Etc.
              -------------------------------------
      No amendment, modification or waiver of any provision of this Agreement
shall be effective unless the same shall be in writing and signed by each of the
parties hereto, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


      19.   Assignment
              ----------------
      Neither this Agreement, nor any of Employee's rights, powers, duties or
obligations hereunder, may be assigned by Employee. This Agreement shall be
binding upon and inure to the benefit of Employee and his heirs and legal
representatives and the Company and its successors and assigns. Successors of
the Company shall include, without limitation, any corporation or corporations
acquiring, directly or indirectly, all or substantially all of the assets of the
Company, whether by merger, consolidation, purchase, lease or otherwise, and
such successor shall thereafter be deemed "the Company" for the purpose hereof.


      20.   Applicable Law
              --------------------
      This Agreement shall be deemed to have been made, drafted, negotiated and
the transactions contemplated hereby consummated and fully performed in the
State of New Jersey and shall be governed by and construed in accordance with
the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof. Nothing contained in this Agreement shall be construed so as to
require the commission of any act contrary to law, and whenever there is any
conflict between any provision of this Agreement and any statute, law,
ordinance, order or regulation, contrary to which the parties hereto have no
legal right to contract, the latter shall prevail, but in such event any
provision of this Agreement so affected shall be curtailed and limited only to
the extent necessary to bring it within the legal requirements.


      21.   Jurisdiction and Venue
             -------------------------------
      It is hereby irrevocably agreed that all actions, suits or proceedings
between the Company and Employee arising out of, in connection with or relating
to this Agreement shall be exclusively heard and determined in, and the parties
do hereby irrevocably submit to the exclusive jurisdiction of the appropriate
New Jersey trial court located in the county in which the Company's principal
offices are located, or the Federal District Court in the district in which the
Company's principal offices are located. The parties also agree that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The parties hereby unconditionally waive any objection which
either of them may now or hereafter have to the venue of any such action, suit
or proceeding brought in any of the aforesaid courts, and waive any claim that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
 
39

--------------------------------------------------------------------------------

 
 
      22.   Full Understanding
              --------------------------
      Employee represents and agrees that he fully understands his right to
discuss all aspects of this Agreement with his private attorney, that to the
extent, if any, that he desired, he availed himself of this right, that he has
carefully read and fully understands all of the provisions of this Agreement,
that he is competent to execute this Agreement. that his agreement to execute
this Agreement has not been obtained by any duress and that he freely and
voluntarily enters into it, and that he has read this document in its entirety
and fully understands the meaning, intent and consequences of this document
which is that it constitutes an agreement of employment.


















      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date written below.
 
 

 SpeechSwitch, Inc.  KENNETH P. GLYNN          /s/       /s/      By:Kenneth P.
Glynn     By: Kenneth P. Glynn      Title: Chairman of the Board      
 Dated:July 1, 2009                      Dated:  July 1,2009              

 
 
 
 
 

 
 
 
 
40
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 